     Case 1:18-cv-00768-NONE-SAB Document 62 Filed 04/15/20 Page 1 of 3


 1   CYNTHIA G. LAWRENCE (SBN 148927)
     TAHMINA YASSINE (SBN 285542)
 2   SIMS, LAWRENCE & ARRUTI
     2261 Lava Ridge Court
 3   Roseville, CA 95661
     Telephone: (916) 797-8881
 4   Facsimile: (916) 253-1544
     Email: cynthia@sims-law.net
 5          tahmina@sims-law.net

 6   WILLIAM E. McCOMAS 261640
     PASCUZZI, PASCUZZI & STOKER
 7   A Professional Corporation
     2377 West Shaw Avenue, Suite 101
 8   Fresno, California 93711
     Telephone: (559) 227-1100
 9   Facsimile: (559) 227-1290
     E-mail: wmccomas@pascuzzi.net
10
     Attorney for Defendants
11   POVERELLO HOUSE; NAOMI’S HOUSE

12

13                                  UNITED STATES STRICT COURT

14                               EASTERN DISTRICT OF CALIFORNIA

15
     JILL MCGEE, et al.,                             Case No. 1:18-CV-00768-NONE-SAB
16
                           Plaintiff,                ORDER ON DEFENDANTS POVERELLO
17                                                   HOUSE AND NAOMI’S HOUSE’S
            vs.                                      REQUEST TO REDACT AND SEAL
18                                                   DOCUMENTS FILED IN SUPPORT OF
     POVERELLO HOUSE; et al.,                        MOTION FOR SUMMARY JUDGMENT,
19                                                   OR IN THE ALTERNATIVE, SUMMARY
                           Defendants.               ADJUDICATION AS TO PLAINTIFF
20                                                   SHARON WADE
21
                                                     Complaint Filed: April 25, 2018
22                                                   Trial Date: August 18, 2020
23          After full consideration of the papers filed in support of Defendants POVERELLO

24   HOUSE and NAOMI HOUSE’S (collectively “Defendants”) Request to Redact and Seal

25   Documents Filed in Support of Motion for Summary Judgment, or in the alternative, Summary

26   Adjudication as to Plaintiff Sharon Wade (“Request to Redact and Seal”), the Court finds as

27   follows:

28   ///

                                                                                            -1-
     ORDER ON REQUEST TO REDACT AND SEAL DOCUMENTS OF PLAINTIFF SHARON WADE
     Case 1:18-cv-00768-NONE-SAB Document 62 Filed 04/15/20 Page 2 of 3


 1          Good cause appearing therefor:

 2          IT IS HEREBY ORDERED that Defendant’s Request to Redact and Seal is granted.

 3   Defendants shall submit redacted versions of the following records to the public docket:

 4          (1)     Defendants’ Memorandum of Points and Authorities in support of the Motion for

 5   Summary Judgment, or in the alternative, Summary Adjudication;

 6          (2)     The following exhibits from Defendants’ Exhibit Index in support of the Motion

 7   for Summary Judgment, or in the alternative, Summary Adjudication:

 8                  (a)    Plaintiff Sharon Wade’s Medical and Mental Health Treatment Records,

 9                         which were produced by Plaintiff in her response to Defendants’ Requests

10                         For Production of Documents (Set One), Exhibit R;

11                  (b)    Portions of the deposition testimony of Plaintiff Wade, Exhibit S;

12                  (c)    Portions of the deposition testimony of Sara Mirhadi, Exhibit T;

13                  (d)    Portions of the deposition testimony of Eva Banuelos, Exhibit U; and

14          (3)     Defendants’ Separate Statement of Undisputed Material Fact (“SSUMF”) in

15   support of their Motion for Summary Judgment, or in the alternative, Summary Adjudication,

16   specifically redacting only Undisputed Material Facts, Numbers 27 and 28.

17          Having found a “compelling reason” for sealing the requested documents, Defendants shall

18   submit unredacted versions of the following documents under seal to the Court:

19          (1)     Defendants’ Memorandum of Points and Authorities in support of the Motion for

20   Summary Judgment, or in the alternative, Summary Adjudication;

21          (2)     The following exhibits from Defendants’ Exhibit Index in support of the Motion

22   for Summary Judgment, or in the alternative, Summary Adjudication:

23                  (a)    Plaintiff Sharon Wade’s Medical and Mental Health Treatment Records,

24                         which were produced by Plaintiff in her response to Defendants’ Requests

25                         For Production of Documents (Set One), Exhibit R;

26                  (b)    Portions of the deposition testimony of Plaintiff Wade, Exhibit S;

27                  (c)    Portions of the deposition testimony of Sara Mirhadi, Exhibit T;

28                  (d)    Portions of the deposition testimony of Eva Banuelos, Exhibit U; and

                                                                                                  -2-
     ORDER ON REQUEST TO REDACT AND SEAL DOCUMENTS OF PLAINTIFF SHARON WADE
     Case 1:18-cv-00768-NONE-SAB Document 62 Filed 04/15/20 Page 3 of 3


 1          (3)    Defendants’ Separate Statement of Undisputed Material Fact (“SSUMF”) in

 2   support of their Motion for Summary Judgment, or in the alternative, Summary Adjudication.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    April 15, 2020
                                                    UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                                                                  -3-
     ORDER ON REQUEST TO REDACT AND SEAL DOCUMENTS OF PLAINTIFF SHARON WADE
